                                              STATE OF NEW YORK
                                       OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                              LITIGATION BUREAU
                                          WRITER'S DIRECT DIAL: 212-416-8661

                                                    DECEMBER 29, 2020
     Via ECF
     Hon. Judge Brian M. Cogan, U.S.D.J.
     United States Courthouse
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

             Re: Weisshaus v. Cuomo, No. 20-cv-05826 (E.D.N.Y.)

     Dear Judge Cogan:

              This Office represents Defendant Andrew M. Cuomo in his personal capacity and his
     official capacity as the Governor of the State of New York (“Governor Cuomo”) in the above-
     referenced action. In this matter, Plaintiff challenges the requirement of Executive Order 205.1
     that certain travelers entering New York complete a short health information form which is used
     to ensure compliance with quarantine requirements designed to reduce the spread of COVID-19.
     On December 23, 2020, Plaintiff filed documents styled as a motion for a preliminary injunction.
     ECF No. 12. Specifically, Plaintiff seeks an injunction to avoid completing the two-page form
     when he returns from an overseas trip on January 13, 2021. ECF No. 11-1 ¶ 13. Although,
     Plaintiff has known of his arrival date since last month, id., but waited until just before Christmas
     to file his motion. Also on December 23, 2020, the Court entered a minute entry on Plaintiff’s
     “proposed motion” moving forward an initial status conference originally set for January 13,
     2021 to January 5, 2021.

             I write to request a short adjournment of Governor Cuomo’s deadline to oppose the
     preliminary injunction motion from January 6, 2021 to January 11, 2021. Governor Cuomo
     makes this request because it will be difficult to prepare and finalize opposition papers, including
     client affidavits, over the holidays, as a number of necessary personnel are unavailable this week.
     In the alternative, Governor Cuomo respectfully requests the opportunity to discuss a briefing
     schedule for his opposition papers during the January 5, 2021 conference.

             This is Defendant’s first request for this relief. Plaintiff objects to this request on the
     following basis: “As provided in the PI motion, on January 13, 2021, Plaintiff is scheduled to
     arrive at JFK Airport. The Court must have an opportunity to be fully briefed, prior to that date
     and determine whether the Court will issue a preliminary injunction.”
The Honorable Judge Brian M. Cogan                                           Page 2 of 2
December 29, 2020

       Thank you for your Honor’s attention in this matter.

                                                Respectfully submitted,

                                                ______/S/__________
                                                Todd A. Spiegelman
                                                Assistant Attorney General

cc: Eugene Lynch, Esq. Plaintiff’s Counsel (by ECF)
